DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Applicant’s remarks, see page 10, filed June 28, 2022, is acknowledged.  The drawings received July 27, 2022, are acceptable.  
EXAMINER’S AMENDMENT
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with James Crawford on July 27, 2022.  
The application has been amended as follows: 
Claim 1 line 2, “[[the]] outside” 
Claim 1 line 11, “[[an]] the electrification plate” 
Claim 9 line 3, “a 
Claim 11 line 5, “a 
Claim 19  (canceled)
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
For the instant invention, Lofvendahl is relied upon as closest the prior art of record.  Regarding claim 1, Lofvendahl discloses the limitations for the electrification device in claim accept the limitations recited at page 5 lines 1-4. Lofvendahl fails to teach or fairly suggest “the electrification device further comprising a fixing frame including hollow portions formed to correspond to the electrification holes of the electrification plate and formed at one side end portion or both ends of the electrification plate in a height direction to fix the electrification plate to the electrification frame.”  Furthermore, one of ordinary skill in the art at the effective filing date of the current application would not have been inclined to modify the device because the prior art of record does not suggest a fixing frame including hollow portions formed to correspond to the electrification holes of the electrification plate and formed at one side end portion or both ends of the electrification plate in a height direction to fix the electrification plate to the electrification frame.  Thus, independent claim 1 and dependent claims 4-6 and 9-18 are allowable.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571) 272-1203. The examiner can normally be reached Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        July 28, 2022